The majority of the court in construing the statute relating to liens so as to deprive the claimants of the benefit of its provisions has gone further in that direction, I apprehend, than the court has ever gone before. It may be that some expressions in the opinions in some of the cases give countenance to the position the court *Page 588 
has now assumed. But I think that the logic of the facts in those cases, and the language of the court when considered in connection with those facts, will hardly justify the conclusion drawn.
It will not be denied that in the earlier decisions the inclination of the court was to regard the statute as an innovation and somewhat inconsistent with natural right, and consequently to give it a rather rigid construction. On the other hand, it will be conceded that the tendency in more recent times has been to regard the statute with more favor, and give it a more liberal construction, so as fairly to effectuate its intention. I believe in a strict construction of the statute so far as to require those who would receive its benefits to comply literally with all of its direct and positive provisions; for example, those relating to notices, the filing of the lien, the time when the same shall be done, and the like. But as to those parts of the statute which are less definite, and necessarily more general and comprehensive, a more liberal rule should prevail. The object then should be to construe the statute fairly and reasonably, so as to give effect to the intention of the legislature.
The statute is certainly indefinite in respect to the quantity of land and the number of buildings which may be covered by a lien; and that is the point involved in this case.
I am of the opinion that these liens should have been sustained, and I think that they would have been if the principles to which I have alluded had received their due weight in construing the statute and applying it to the facts of the case.
  In this opinion ANDREWS, C. J., concurred.